IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-31047
                          Summary Calendar


JUSTO E. ROQUE, JR.,

                                     Plaintiff-Appellant,

versus

RICHARD L. STALDER; C. M. LENSING, C. MOORE,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                       USDC No. 02-CV-581
                      --------------------
                        February 18, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Justo E. Roque, Jr., Louisiana prisoner #295066, appeals

from the dismissal of his 42 U.S.C. § 1983 complaint for failure

to exhaust administrative remedies, pursuant to 42 U.S.C.

§ 1997e(a), and as frivolous, pursuant to 28 U.S.C. § 1915

(e)(2)(B)(i).   Roque moves for appointment of counsel; his

motion for appointment of counsel is DENIED.

     Roque contends that the district court erred by dismissing

his complaint for failure to exhaust because his administrative

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-31047
                                  -2-

remedy applications were wrongly rejected, with no legal reasons

provided for the rejections.    He does not argue that untimeliness

is an illegal reason for rejection, however.    He also argues that

the district court erred by dismissing his substantive claim as

frivolous.

     Roque did not exhaust his administrative remedies, which

were rejected as untimely.     Booth v. Churner, 532 U.S. 731,

740-41 (2001); Marsh v. Jones, 53 F.3d 707, 710 (5th Cir. 1995).

The district court did not err by dismissing the complaint for

failure to exhaust administrative remedies or by dismissing the

complaint as frivolous.     Rourke v. Thompson, 11 F.3d 47, 49

(5th Cir. 1993).

     Roque’s appeal is without arguable merit and is dismissed as

frivolous.   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

Roque previously had an appeal dismissed as frivolous.     Roque

v. INS, No. 99-30719 (5th Cir. Jun. 14, 2000) (unpublished).

The dismissal of Roque’s complaint and the dismissal of this

appeal count as two strikes against Roque for purposes of

28 U.S.C. § 1915(g).     Adepegba v. Hammons, 103 F.3d 383, 388

(5th Cir. 1996).   Because Roque has accumulated three strikes, he

may not proceed in forma pauperis is any civil action or appeal

unless he “is under imminent danger of serious physical injury.”

28 U.S.C. § 1915(g).

     APPEAL DISMISSED.    APPOINTMENT OF COUNSEL DENIED.   28 U.S.C.

§ 1915(g) SANCTION IMPOSED.